Case 1:18-cv-00400-ER Document 38 Filed 10/15/18 Page 1 of 1

AU 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

 

 

for the
QUADLOGIC CONTROLS CORPORATION, _ )
Plaintify }
¥. ) Case No. 18-cv-0400 (ER} (DCF)
POUNCE ELECTRONICS S.A. DE C.V. )
Defendane )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

] am admitted or otherwise authorized to practice in this court, and 1 appear in this case as counsel for:

 

 

Date: 10/15/2018 LA. yp LA

( fo PH aS signat tre

Larry Benjamin Miller _(LM-8323

Printed name and bar munber
Feder Kaszovitz, LLP
845 3rd Ave, 11th Floor
New York, NY 10022

 

Address

Imiller@fedkas.com
E-mail address

(242) 888-8200

Telephone number

_ (242) 888-7776
FAN atunber
